Citation Nr: 9935540	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to an assignment of a higher evaluation for 
prostatitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1958 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By a rating decision dated January 1997, the 
RO, in part, denied service connection for a prostate 
condition and allergies.  By a rating decision dated April 
1998, the RO granted service connection for prostatitis and 
assigned a 10 percent evaluation.

The issue of service connection for allergies will be 
addressed in the REMAND portion below.


FINDINGS OF FACT

1.  The veteran's prostatitis is manifested predominantly by 
increased urinary frequency, with awakening to void three to 
four times per night.

2.  The veteran was treated in service for skin rashes and 
dermatitis and currently has a diagnosis of atopic 
dermatitis.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for prostatitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 
(1999).

2.  The claim of entitlement to service connection for 
allergies is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Assignment of a higher evaluation for prostatitis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for prostatitis, and, as such, his claim for 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(U.S. Vet. App. Jan. 20, 1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In an April 1997 VA examination the veteran reported low back 
pain with intermittent acute bouts of prostatitis with 
intermittent hesitancy, dribbling frequency, perineal pain, 
and dysuria.

The examination revealed normal genitalia and the prostate 
was approximately 40 grams with very mild tenderness.  There 
was no nodularity and his frequency of urination, every two 
to three hours during the day, and three times a night.  The 
veteran did not have any pyuria and only intermittent back 
pain.  The examiner noted no evidence of incontinence.  The 
diagnosis was prostatitis, likely abacterial and mild bladder 
outlet obstructive symptoms.

Private medical treatment records dated July 1980 to November 
1995 showed the veteran being treated for his prostatitis. 

VA outpatient records dated May 1993 to April 1998 show 
treatment for occasional prostatitis flare-ups.

An October 1998 VA examination showed the veteran reporting 
several episodes of prostatitis over a many year period with 
nocturia five times per night, urgency, hesitancy, splaying 
of his stream, intermittency and poor emptying, and straining 
to void.  The examiner noted that the veteran was recently 
treated for acute prostatitis two weeks prior and was on a 
one month course of antibiotics and also taking Terazosin 
with some mild decrease in his urinary tract symptoms.  The 
examination showed normal genitalia and a 40 gram prostate 
which was smooth and nontender with no nodules.  His PSA in 
June 1998 was 101 and a urinalysis in September 1998 revealed 
no blood and nitrate and leukocyte esterase was negative and 
urine culture showed no growth.  The assessment was history 
of prostatitis with current one month course antibiotic 
therapy.

In his June 1999 Video Conference hearing the veteran 
testified that he averaged nocturia three to four times a 
night and during the day approximately every hour.  The 
veteran indicated he had leakage, but testified that he did 
not wear any absorbent pads or undergarments.  He testified 
that he has not been catheterized and had not had a urinary 
infection in six or seven years. 

The RO has assigned a 10 percent evaluation for prostatitis 
in accordance with the criteria set forth in 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (1999).  Diagnostic Code 7527 
provides for the evaluation of prostate gland injuries, 
infections, hypertrophy and postoperative residuals.  These 
disabilities are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.

In this case, since there is no showing of urinary tract 
infection, the Board finds that the veteran's complaints 
center around a voiding dysfunction.  Voiding dysfunction is 
addressed under 38 C.F.R. § 4.115a, which directs that the 
particular condition be rated as urine leakage, urinary 
frequency, or obstructed voiding.  Under urinary frequency, a 
10 percent rating is warranted upon showing of a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  A 20 percent rating is 
warranted upon a showing of a daytime voiding interval of 
between one and two hours or when there is awakening to void 
three or four times per night.  A 40 percent rating is 
warranted when the daytime voiding interval is less than one 
hour, or there is awakening to void five or more times per 
night.  38 C.F.R. § 4.115a.

VA medical records show flare-ups of prostatitis and 
examinations show reports of 
urgency, hesitancy, splaying of stream, intermittency, poor 
emptying, and straining to void.  His genitourinary symptoms 
also included nocturia three to five times a night.  However, 
in his June 1999 Video Conference hearing the veteran 
testified to nocturia three to four times a night which meets 
the criteria for a 20 percent evaluation.  Therefore, a 20 
percent evaluation is warranted.  A higher evaluation 
requires voiding at intervals less than one hour during the 
day or five or more times at night, urinary retention 
requiring intermittent or continuous catheterization, or 
urine leakage or incontinence requiring the wearing of 
absorbent materials which must be changed two to four times 
per day.  The VA examiner found no evidence of incontinence.  
The Board finds that the fact that he wears no absorbent 
material contradicts his assertion that he experiences urine 
leakage or is incontinent.  Common sense would dictate, if he 
wished to avoid not only discomfort but embarrassment, that 
he would wear something absorbent if he indeed were 
experiencing significant leakage.  

In light of the evidence, the Board finds that an increased 
evaluation to 20 percent under urinary frequency is 
warranted.  However, the criteria for a 40 percent rating are 
not met.

II.  Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1999).  The preliminary question 
before the Board is whether the veteran has presented a well 
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, such as organic disease of the central 
nervous system, which manifest to a compensable degree within 
one year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the instant case, the Board finds the veteran's claim for 
service connection for allergies to be "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  In this regard, 
the veteran contends that he suffers from allergies which 
manifested in service.

Service medical records show that the veteran was treated for 
hives in December 1960 on the wrist and fingers and in a 
follow up that same month it was noted likely allergic 
dermatitis to some food stuff.  In January 1961 the veteran 
was seen for a complaint of pruritic rash on the hands and 
left elbow with a notation of "? allergy" and the 
impression was allergic eczema.  In January 1963 the record 
referred to Benadryl for hives on a psychogenic basis.  In an 
October 1966 examination there were no clinical findings of 
any allergies or any skin findings and the veteran did not 
note any on the medical history.  In November 1967 the 
veteran complained of a rash on the hands for 4 days and 
reported a history of allergy with skin tests done with no 
cause found.  The veteran was given Benadryl.  In May 1968 
the veteran complained of a rash and gave a history of hives 
like dermatitis before in 1961, and was treated with 
Benadryl.  VA treatment records showed in February 1996 the 
veteran giving a history of environmental allergies in 
service.  In August 1996, the treatment records show 
complaint of intermittent rash, noting there was 
dermographia.  The veteran was given Seldane and nothing was 
listed under diagnosis.  In an October 1998 VA examination 
the veteran reported that he had been seen recurrently at the 
VAMC for allergic rhinitis and acute sinusitis and seen for 
episodes of asthma and atopic dermatitis.  In January 1999 
the VA examiner opined "Generally speaking, a general 
allergic status often involves an increased incidence of the 
above medical entities..."  Under these circumstances, the 
veteran's claim for service connection for allergies is well 
grounded, thereby triggering the VA's duty to assist under 
38 U.S.C.A. § 5107(a).


ORDER

Entitlement to a 20 percent evaluation for prostatitis is 
warranted.


REMAND

Although the veteran's allergy claim is well grounded, the 
evidence is insufficient to warrant a grant of service 
connection.  In March 1997, the veteran reported that he was 
receiving allergy shots.  However, in the October 1998 
examination or the January 1999 addendum the examiner did not 
link any allergy problems or sinusitis to military service 
and the addendum was unclear.  Therefore, the Board believes 
that a medical examination as well as an etiology opinion is 
needed to clarify the issue.

Accordingly, this issue is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo an examination for the purpose 
of determining the correct diagnosis(es) 
of any current allergic reaction or 
ailment of allergic etiology and for an 
opinion as to whether it is at least as 
likely as not that any allergy disease 
manifested in service represented an 
increase in severity of the underlying 
pathology that existed prior to service.  
The examiner must review the claims file.  
Prior to the examination, the RO should 
furnish the examiner with the appellant's 
claims file and a copy of this REMAND for 
review.

3.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion, 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence or argument he desires to 
have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

